Hodge, J.
There is no contradiction of tbe plaintiff’s evidence that be was induced to part with tbe borse in question to August Miller upon tbe representation that tbe latter owned *52tbe horse traded therefor unincumbered; nor that this statement was false and that the horse received by plaintiff in consideration of the trade was taken from him under a mortgage and wholly lost to him; nor that he demanded possession from the defendant, in whose custody he found his horse; nor that the defendant refused to give it up, as also did Mr. Arthur Cotzhausen, to whom plaintiff also applied. Upon this state of facts but two questions of law arise:
1. Was the representation by August Miller such that'the plaintiff might reasonably have relied upon it and been thereby induced to part with his horse, so that, upon discovering its falsity, he had a right to rescind and revest himself with the title ? Upon this question we think the conclusion of the-court was right. We are aware of the numerous decisions to the effect- that silence, or in some cases even express misrepresentation as to facts appearing by public record, cannot be-considered sufficient to constitute legal fraud, for the reason that under the circumstances in such various cases the record information of their falsity was open and accessible and would have come to the notice of one in the ordinary course of doing such business. The degree of observation required to-be observed and the knowledge imputed to one buying goods, from another is discussed at considerable length in Kaiser v. Nummerdor, 120 Wis. 234, 97 N. W. 932. That the rule that statements or representations by a party, whose falsity might be discovered by careful inspection of public records, can never be legal fraud, is not universal, is shown by several decisions in this state (Booth v. Ryan, 31 Wis. 45; Zunker v. Kuehn, 113 Wis. 421, 88 N. W. 605; Lockwood v. Allen, 113 Wis. 474, 89 N. W. 492; Hurlbert v. T. D. Kellogg L. & Mfg. Co. 115 Wis. 225, 91 N. W. 673); and the test must be, as stated in Kaiser v. Nummerdor, whether one in the exercise of that measure of observation customarily accompanying such transactions would have examined the record and discovered the falsity of the statements before relying oa *53them. In the present case the trade took place at West Allis in the evening. The records to which reference must have been made were located somewhere in the adjoining township of North Greenfield. There was nothing to arouse suspicion as to August Miller’s veracity; he having often sold cattle to the plaintiff without defects in his title being thereafter discovered. We think in this situation the court rightly held that it was not inconsistent even with ordinary care that the plaintiff should rely on the direct and positive assertion of the very material fact that no mortgage existed against the property received in trade.
2. The second legal obstacle to the conclusion of the trial court, urged by appellant, is that the present action was laid in cepitj alleging an unlawful taking as well as unlawful detention, but that the proof discloses no unlawful taking, and hence the action as laid is not sustained. . We agree with him as to the effect of the evidence. There is nothing to show that the defendant came into the custody of this horse unlawfully, but merely that he refused to deliver it up when the plaintiff demanded it. Appellant supports his contention upon the law by citation of Ronge v. Dawson, 9 Wis. 246, and Child v. Child, 13 Wis. 18, to which might be added Oleson v. Merill, 20 Wis. 462. These cases, however, all dealt with the ancient action of replevin, originally an action -in tort based upon the trespass involved in the wrongful taking, ■which, however, had been enlarged at common law so as to include replevin in debinet, where the plaintiff waived the trespass and merely rested upon an unlawful detention. Much technicality and learning was expended upon this distinction, and it had been held, as stated in cases above cited, that, where the plaintiff framed his action upon the wrongful taking, he could not then recover possession merely for the wrongful detention. This subject, however, has become obsolete since the Code, which entirely eliminated the ancient common-law action of replevin as the means of regaining possession of chat*54tels, and substituted, under a chapter entitled “Claims and delivery of personal property,” an “action to recover tbe possession of personal property,” and required for this action merely tbe fact and tbe allegation of wrongful detention. See Code, tit. 7, ch. 2, § 115, subd. 2, and ch. 128, R. S. 1858. True, it bas not been uncommon for tbe courts to refer to tbis new Oode action as replevin, and in 1818 tbe revisers returned to that word as a title for the chapter on tbe subject, but tbe undoubted purpose and effect of tbe codification, and of tbe present preservation of it in our statutes, was to substitute for tbe ancient common-law action of replevin, with its technical distinctions, a plain action for tbe recovery of personal property, where tbe existence or nonexistence of any trespass by tbe defendant in acquiring tbe property is immaterial to tbe relief, except as it may color tbe subsequent possession. Oleson v. Merrill, supra; Starke v. Paine, 85 Wis. 633, 55 N. W. 185. Tbe gravamen of tbe modem action for tbe recovery of possession of personal property is tbe unlawful detention thereof by the defendant, and tbe allegation in a pleading of an unlawful taking is unnecessary and mere sur-plusage, though tbe unlawful taking may still support an action of trespass to recover damages caused thereby. Hence we conclude that under tbe present affidavit plaintiff was entitled to recover upon proof of tbe unlawful detention.
By the Gourt. — Judgment affirmed.